EXHIBIT BALQON CORPORATION PROMISSORY NOTE $100,000 Santa Ana, California Dated as of September 9, 2008 Balqon Corporation, a California corporation (the “Company”), for value received, hereby promises to pay to ELECTRIC MOTORSPORTS, LLC or its registered assigns (“Holder”), the sum of One Hundred Thousand Dollars ($ 100,000) on the terms and conditions set forth hereinafter. Payment for all amounts due hereunder shall be made by mail to the registered address of Holder. This Note has been issued to Holder in connection with an asset purchase agreement (the “APA”), pursuant to which the Company is purchasing the assets of ELECTRIC MOTORSPORTS, LLC. This Note is the note referenced therein and is subject to the provisions of that agreement, including, without limitation, the provisions related to holdback rights in the APA. The following is a statement of the rights of Holder of this Promissory Note (the “Note”) and the conditions to which this Note is subject, and to which Holder hereof, by the acceptance of this Note, agrees: 1. Maturity; Partial Prepayment. The principal hereof and any unpaid accrued interest hereon, as set forth below, shall be due and payable on the earlier to occur of: (i) Six Months (“Maturity Date”); and (iii) when declared due and payable by Holder upon the occurrence of an Event of Default (as defined below). 2. Interest. The Company shall pay interest at the rate of the lower of (i) the Prime Rate published in the Wall Street Journal on the date closest to the date of this Note; or (ii) the maximum allowable rate under applicable laws (such rate, the “Interest Rate”) on the principal of this Note outstanding during the period beginning on the date of this Note and ending on the date that the principal amount of this Note is repaid in full. Interest shall be calculated on the basis of a 360-day year for the actual number of days elapsed. Interest accruing on this Note shall be due and payable at the Maturity Date or upon the occurrence of an Event of Default.
